Citation Nr: 1109691	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-36 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating before March 26, 2009, and a rating higher than 10 percent from March 26, 2009, left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis. 

2.  Entitlement to service connection for left hand arthritis, including as secondary to the service-connected left shoulder disability.

3.  Entitlement to service connection for left arm numbness, including as secondary to the service-connected left shoulder disability.

4.  Entitlement to service connection for degenerative joint disease of the cervical spine, including as secondary to the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1988 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2008 and in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for left hand arthritis, left arm numbness, and degenerative joint disease of the cervical spine are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before March 26, 2009, the left shoulder disability was not productive of limitation of motion of the left arm at shoulder level or dislocation of the clavicle or malunion of the clavicle.

2.  From March 26, 2009, the left shoulder disability is manifested by limitation of motion to 70 degrees.







CONCLUSIONS OF LAW

1.  Before March 26, 2009, the criteria for a compensable disability rating for left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5021, 5201, 5203, (2010).

2.  From March 26, 2009, the criteria for a 20 percent disability rating for left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5021, 5201, 5203 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.






Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements as to the type of evidence needed to substantiate the claim are evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the claim for increase, the RO provided pre-adjudication, content-complying VCAA notice by letter, dated in August 2007.  The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 24 Vet App. 94 (2010) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and afforded the Veteran VA examinations in 2007 and in 2009. 

When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007). The reports of VA examinations are adequate as the reports were predicated on a review of medical records and the VA examiners addressed the rating criteria that are relevant to rating the disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Procedural History and Rating Criteria 

The service treatment records show that while playing football the Veteran injured his left shoulder at the acromioclavicular joint, which required resection of the lateral end of the clavicle.  

After service in a rating decision in December 1992, the RO granted service connection for the left shoulder disability (minor extremity), resection of the clavicle, and assigned a noncompensable rating, effective June 16, 1992.  The noncompensable rating has been in effect since 1992. 

The current claim for increase was received in April 2007.  In the rating decision in March 2008, the RO characterized the disability as an injury to the left acromioclavicular joint with excision of the lateral end of left clavicle and continued the noncompensable disability rating under Diagnostic Code 5203.  While on appeal in a rating decision in April 2009, the RO characterized the disability as a left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis and increased the rating to 10 percent under Diagnostic Codes 5203 and 5021, effective March 26, 2009.  

A disability under Diagnostic Codes 5021 is rated as degenerative arthritis under Diagnostic Code 5003.  A disability under Diagnostic Code 5003 is rated on the basis of limitation of motion for the joint involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable based on limitation of motion, a 10 percent rating will be assigned were there is limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  The criteria for a compensable rating for the minor extremity, 20 percent, are limitation of motion of the arm at shoulder level, or limitation of motion of the arm midway between the side and shoulder level, that is, to 45 degrees.  


There is no 10 percent rating for the minor extremity based on limitation of motion of the arm.  The criterion for a 30 percent rating is limitation of motion of the arm to 25 degrees from the side.

Normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5203, malunion of the clavicle of the minor extremity is 10 percent disabling.  Nonunion of the clavicle without loose movement of the minor extremity is 10 percent disabling.  Nonunion of the clavicle with loose movement of the minor extremity is 20 percent disabling.  Dislocation of the clavicle of the minor extremity is 20 percent disabling.

There are no other potentially applicable Diagnostic Codes to rate disability. 

Facts and Analysis 

A Rating before March 26, 2009

On VA examination in September 2007, the Veteran complained of shoulder pain, but not of flare-ups.  It was noted that the Veteran was working 26 hours a week as a security guard.  There was full range of motion of the arm without crepitus, atrophy, or fasciculations.  There was no evidence of pain, fatigue, weakness, or lack of endurance.  X-rays were negative, except for absence of the distal clavicle consistent with the previous surgery. 

There are no other relevant records until the VA examination on March 26, 2009. 






Before March 26, 2009, on the basis of the report of VA examination in September 2007, there was full range of motion of the arm, which does not more nearly approximate or equate to limitation of motion of the arm at shoulder level or to limitation of motion of the arm midway between the side and shoulder level under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, or repetitive motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Also, as motion of the shoulder is noncompensable under Diagnostic Code 5201, in absence of evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, the criteria for compensable rating under Diagnostic Code 5003 have not been met.  

And based on the X-ray findings, there is no evidence of malunion of the clavicle, nonunion of the clavicle without loose movement, nonunion of the clavicle with loose movement, or dislocation of the clavicle to warrant a compensable rating under Diagnostic Code 5203. 

For the reasons stated, the preponderance of the evidence is against the claim for a compensable rating before March 26, 2009, and the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b).

Facts and Analysis 

A Rating from March 26, 2009

On VA examination on March 26, 2009, the Veteran complained of continuous shoulder pain and morning stiffness and episodes of flare-ups, which made it difficult to raise his arm above shoulder level.  The Veteran complained of occasional fatigue and lack of endurance.   It was noted that the disability had no effect on activities of daily living or on the Veteran's job as a security guard, which required that he wear a 20 pound time clock with a strap across his left shoulder.  

On testing, flexion was to 140 degrees with pain at 120 degrees and abduction was to 155 degrees, which decreased to 140 degrees with repetition, with pain at 137 degrees.  There was marked muscle spasm in the trapezius.  The examiner reported that repetitive testing reduced abduction by 25 to 50 percent.  X-rays showed absence of the distal clavicle consistent with the previous surgery and calcific debris in the coracoacromial ligament. 

As abduction was to 140 degrees with reduction by 25 to 50 percent with repetitive movement [50 percent of 140 = 70; 140 - 70 = 70 degrees), as 70 degrees of abduction is less that shoulder level, the criteria for a 20 percent rating under Diagnostic Code 5201 are met.  But as 70 degrees of abduction does not more nearly approximate or equate to limitation of motion of the arm to 25 degrees from the side under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, or repetitive motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a 30 percent rating under Diagnostic Code 5201 has not been met. 

And based on the X-ray findings, there is no evidence of malunion of the clavicle, nonunion of the clavicle without loose movement, nonunion of the clavicle with loose movement, or dislocation of the clavicle to warrant a compensable rating under Diagnostic Code 5203. 

For the reasons stated, the criteria for a 20 percent rating have been met from March 26, 2009, but the preponderance of the evidence is against the claim for a rating higher than 20 percent from March 26, 2009, and the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b).

In deciding the claim, the Board finds that the evidence does not support a separate rating at any other time within the appeal period other than that found in the analysis above.





Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate, and no referral is required.  

Here, the rating criteria reasonably describe the disability level and symptomatology.  In other words, the Veteran does not have any symptomatology not already contemplated by the assigned rating criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.   Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).  










ORDER

Before March 26, 2009, a compensable rating for left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis is denied.

From March 26, 2009, a 20 percent for left shoulder acromioclavicular joint resection with trapezius muscle strain and left shoulder osteoarthritis is granted subject to the law and regulations, governing the payment of monetary benefits.  


REMAND

The Veteran asserts that left hand arthritis, left arm numbness, and degenerative joint disease of the cervical spine are secondary to his service-connected left shoulder disability.  

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has been afforded several VA examinations in 2007 and in 2009, but the examinations do not adequately address secondary service connection.

In light of the above, further development of the record under the duty to assist is needed. Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of a cervical condition before 2003. 




2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that degenerative joint disease of the cervical spine, left arm numbness, or left hand arthritis  is caused by or aggravated by the service-connected left shoulder disability. 

In formulating an opinion, any VA examiner is asked to consider that the term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Also, if after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes and the service-connected disability is not more likely than any other to cause the Veteran's current disabilities and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be available to the examiner for review.





3.  On completion of the requested development, the claims should be adjudicated.  If any benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


